—Judgment unanimously affirmed. Memorandum: Defendant notified the People pursuant to CPL 250.10 of his intent to raise the defense of extreme emotional disturbance. Following his examination of defendant, the People’s psychiatrist submitted a report to defendant and the People, finding that defendant suffered from schizophrenia and stating that he could not reach a conclusion whether defendant was acting under extreme emotional disturbance. Upon his subsequent review of the report of defendant’s psychiatrist and after conferring with the prosecutor, however, the People’s psychiatrist concluded that defendant was not acting under extreme emotional disturbance. Before asking their psychiatrist for his opinion during direct examination, the People failed to provide defendant with an amended report or to notify him that the psychiatrist had changed his opinion.
We agree with defendant that the People should have provided him with an amended report prior to trial. CPL 250.10 requires the exchange of reports in order to avoid “the prospect of psychiatric hide and seek” (People v Almonor, 93 NY2d 571, *823582). Thus, reports should be exchanged “well enough before trial so that the parties may prepare adequately, in full confidence that the psychiatric issues will be appropriately addressed as noticed” (People v Almonor, supra, at 582). The statutory purpose is not satisfied unless a defendant is so informed.
We nevertheless conclude that, in the circumstances of this case, the failure of the People to submit an amended report and the delay in disclosing their expert’s opinion does not require reversal. Defendant was not prejudiced by the delay in disclosure. Supreme Court offered defendant an adjournment before commencing cross-examination, the People’s psychiatrist testified that he considered no additional facts in changing his conclusion, and defense counsel conducted a thorough and effective cross-examination of the psychiatrist regarding his amended conclusion. (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Attempted Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Pine and Hurlbutt, JJ.